DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/2/2021.  These drawings are acceptable.

Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Taras et al. (US6941770) and Taras et al. (US7028492, hereinafter "Taras 492") does not teach the device as recited, in particular “...an ambient temperature sensor that is configured to measure an ambient temperature; and a controller that is communicatively coupled to the bypass control valve, the reheat control valve, and the ambient temperature sensor to selectively control a flow of refrigerant through the bypass line such that the refrigerant exiting the reheat coil bypasses the condenser to the expansion valve when the ambient temperature is greater than or equal to a cut-off temperature that is indicative of a high ambient temperature condition,” when added to the other features claimed in independent Claim 1.


As per independent Claim 13, the prior art, Taras et al. (US6941770) and Taras et al. (US7028492, hereinafter "Taras 492") does not teach the device as recited, in particular “...an ambient temperature sensor that is configured to measure an ambient temperature; and a controller that is communicatively coupled to the bypass control valve, the reheat control valve, and the ambient temperature sensor to selectively control a flow of refrigerant through the bypass line such that the refrigerant exiting the reheat coil bypasses the condenser to the expansion valve when the ambient temperature is greater than or equal to a cut-off temperature that is indicative of a high ambient temperature condition.,” when added to the other features claimed in independent Claim 13. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763